Name: Commission Regulation (EEC) No 1443/89 of 25 May 1989 temporarily suspending the advance fixing of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/32 Official Journal of the European Communities 26. 5. 89 COMMISSION REGULATION (EEC) No 1443/89 of 25 May 1989 temporarily suspending the advance fixing of export refunds on milk and milk products applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market on milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2) ; Having regard to Regulation (EEC) No 876/68 of the Council of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is charac ­ terized by uncertainty ; whereas the current refunds HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products referred to in Article 1 of Regulation (EEC) No 804/68 is hereby suspended during the period 26 to 30 May 1989 . Article 2 This Regulation shall enter into force on 26 May 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 84, 29. 3 . 1989, p. 1 . (?) OJ No L 155, 3 . 7 . 1968, p. 1 . ( «) OJ No L 119, 8 . 5 . 1986, p. 36 .